W. Allen, J.
The building put upon the land by the consent of the mortgagor, and without the consent of the mortgagee, was clearly, as regards him and the mortgagee, a part of the *230realty, and covered by tbe mortgage. Butler v. Page, 7 Met. 40. Cole v. Stewart, 11 Cusb. 181. Guernsey v. Wilson, 134 Mass. 482. The foreclosure of the mortgage was by sale, and the right of the mortgagee to sell the building as part of the mortgaged property could not be affected by agreements in regard to it to which he was not a party, nor by notice of the claims of the defendants given to one who buys the house at the sale. Clary v. Owen, 15 Gray, 522. Hunt v. Bay State Iron Co. 97 Mass. 279. Southbridge Savings Bank v. Exeter Works, 127 Mass. 542. Decree affirmed.
Memorandum.
On the seventeenth day of September, 1890, James M. MorTON, Esquire, of Fall River, was appointed a Justice of this court in place of Mr. Justice Field, appointed Chief Justice, and tool his seat upon the bench on the twenty-third day of the same month, at the term of this court then held at Boston for the county of Suffolk.